Citation Nr: 0404050	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  99-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an asbestos-related 
disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty for purposes of Department 
of Veterans Affairs (VA) benefits from December 1944 to 
January 1945 (with the seagoing Army Transport Service) and 
from March 1945 to August 1945 (with the United States 
Merchant Marine).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VA Regional Office (RO) in Roanoke, Virginia, that denied 
entitlement to service connection for asbestos-related 
disease.  

This matter was previously before the Board in September 2000 
and May 2001, when it was remanded to the RO for additional 
development and for consideration of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that the veteran has an asbestos-related 
disease.  


CONCLUSION OF LAW

Asbestos-related disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.7(x)(15), 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

The veteran essentially maintains that he has an asbestos-
related disease as a consequence of his qualifying seagoing 
service in the Army Transportation Corps and later in the 
United States Merchant Marine during World War II.  The 
record shows that he served on several oceangoing vessels 
during the period from December 1944 to August 1945.  His 
service on these vessels, he contends, exposed him to 
asbestos.  The record indicates that he served as a fireman, 
oiler, and water tender.  His representative asserts that the 
veteran had combat service and that his exposure to asbestos 
must therefore be conceded under the provisions of 
38 U.S.C.A. § 1154(b) (West 2002).  See 38 C.F.R. § 3.304(d) 
(2003) (implementing regulation).  

It is unnecessary to address whether the veteran was exposed 
to asbestos during service, however, because there is no 
showing that he now has an asbestos-related disease.  The 
record indicates that in 1999, the veteran was the 
beneficiary of a negotiated settlement in an asbestos lawsuit 
as a result of his "medical screening," but despite 
repeated attempts to obtain the relevant medical evidence, 
the record does not show what, precisely, this medical 
screening disclosed.  Although the December 2001 report of 
private pulmonary function tests shows that the veteran had a 
mild restrictive ventilatory defect and indicates that 
asbestosis and bilateral interstitial fibrosis were to be 
ruled out, an asbestos-related disease has not been 
diagnosed.  The veteran underwent an extensive medical 
evaluation in February 2003 following what was thought to 
have been a transient ischemic attack (TIA).  Diagnostic 
imaging and medical evaluation suggested the possible 
presence of a brain tumor (glioblastoma multiforme), and a 
consultation at that time thought it important to obtain a 
chest x-ray to determine whether the veteran had a primary 
lung lesion.  However, successive chest x-rays were negative 
for any indication of lung disease.  

Despite the possibility that the veteran was exposed to 
asbestos during his qualifying military service, the record 
is devoid of any demonstration that he has a asbestos-related 
disease now.  In the absence of a finding of a current 
asbestos-related disease, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. 
Cir. 1997) (claimant must have disability at time of 
application for benefits and not merely findings in service).  

The representative contends that the veteran is entitled to 
the benefit of the doubt under 38 U.S.C.A. § 5107(b) and 
notes the pro-claimant nature of the VA benefits system.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, 
neither the veteran nor his representative is competent as a 
layperson to render a diagnosis of current asbestos-related 
disease or to offer a medical opinion attributing any such 
disease to service, as this requires medical expertise.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995), and cases cited 
therein.  In a claim for service connection, the presence of 
current disability is a threshold requirement, as Brammer and 
Degmetich hold.  A claimant may not rely upon the generous 
spirit that suffuses the law generally to override such a 
threshold requirement.  See Haines v. West, 154 F.3d 1298, 
1301 (Fed. Cir. 1998).  

In addition, VA is not obligated pursuant to 38 U.S.C.A. § 
5103A(d) to provide the veteran with a medical examination or 
to obtain a medical opinion where no current disability is 
shown because the obligation does not accrue "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  Cf. Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the veteran is 
required to show some causal connection between his 
disability and his military service in order to trigger the 
duty to provide an examination or obtain an opinion).  

The file shows that by RO correspondence, the rating 
decision, the statement of the case, Board remands, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained.  For the reasons stated above, VA 
was not required to provide an examination.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, 38 U.S.C.A. § 5107(b), the 
Board concludes that service connection for an asbestos-
related disease is not warranted.  


ORDER

Service connection for an asbestos-related disease is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



